DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/17/21 have been fully considered but they are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Usui et al. (US 9,410,519) in view of Saito (US 9,624,916) [in view of Lucas (US 8,727,752) and/or Usui et al. (US 7,165,534)].
In re claim 1, Usui (‘519) discloses a fuel pump (fig 2) comprising: 
a body (1) having a top surface (surface of 1 below 9; or shoulders of 1 adjacent 12 and 30) and a side surface (side of 1 adjacent 12), wherein the top surface and the side surface are angular with respect to each other (at an angle of 90o); 
a damper housing (portion of 1 surrounding 9) provided on the top surface, wherein the damper housing comprises a substantially cylindrical wall extending vertically from the top surface along a vertical axis of the substantially cylindrical wall; 
a damper cover (14) provided on the damper housing, 
wherein the damper cover comprises a substantially cylindrical wall extending co-axially along the vertical axis (outermost portion of damper), 
wherein the damper housing comprises a top engaging structure and the damper cover comprises a bottom engaging structure (respective portions of these two components that engage each other), 
wherein the top engaging structure and the bottom engaging structure operatively engage each other to connect the damper cover to the damper housing in a sealed manner (apparent), 
wherein the damper cover and the damper housing collectively define a space (area in which 9 is located) for accommodating at least one fluid pressure damper (9); 
a fluid pressure damper (9) in the space for accommodating the fluid pressure damper, wherein the fluid pressure damper is engaged with the top surface of the body (fig 1);
a fuel inlet fitting (101) through which a predetermined fuel enters the fuel pump, wherein the fuel inlet fitting is substantially cylindrical, wherein the fuel inlet fitting is insertable into an opening (at top of damper) of the damper cover in a sealed manner (apparent); and 
a fuel outlet fitting (12), wherein the fuel outlet fitting is substantially cylindrical, wherein the fuel outlet fitting is attachable to an opening of the side surface of the body in a sealed manner (apparent), 
wherein the predetermined fuel is processed by the at least one fluid pressure damper to increase the pressure of the predetermined fuel and wherein the predetermined fuel of the increased pressure is released through the fuel outlet fitting (abstract; col 16, ln 62 – col 1, ln 2). 
Usui (‘519) lacks:
wherein the fluid pressure damper is engaged with the top surface of the body and the damper cover;
wherein the fuel outlet fitting is insertable into an opening of the side surface of the body;
However, it is well known to secure such dampers by providing wherein they are engaged between analogous pump body top surfaces and their covers. (It should be noted, that, as best understood, the recited “damper” refers to a damper assembly that may include a support frame or the like, as that is the component of the present invention (see fig 3) that is actually engaged with the pump body top surface and the damper cover.) For example, see: 
Saito (fig 2: 1, 14, 90a, 90b, 91);
Lucas (fig 5: 4’, 30, 32, 33, 34, 35);
Usui (‘534) (fig 5: 1, 80, 81, 84a, 84b).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Usui (‘519) by providing wherein the damper is engaged between the pump body top surface and the damper cover, as it is a known technique at least for securing such a damper, and thus is within the capability of one having ordinary skill.
Additionally, it is well known for such fittings to be attached by being inserted into such openings and it is known that such a configuration is a functional equivalent to the configuration of Usui (‘519). For example, see Usui (‘534) (fig 1: 1, 11).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the proposed system by providing wherein the outlet fitting is insertable into its corresponding opening in the body.
In re claim 8, see above (In re claim 1).
Claims 2 – 5 and 9 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Usui et al. (US 9,410,519) in view of Saito (US 9,624,916)
[in view of Lucas (US 8,727,752) and/or Usui et al. (US 7,165,534)] 
in view of [Nah et al. (US 10,465,644) and/or Saso et al. (US 10,371,109) and/or Tsutsumidani (US 8,348,644) and/or Kurt et al. (US 2018/0283336) and/or Asayama et al. (US 2003/0161746) and/or Schretling et al. (US 10,662,931) and/or Lucas (US 2014/0255219)].
In re claims 2 – 5: It is known to place such inlet and outlet components at a variety of angles with respect to the body of such a pump and with respect to each other. Known configurations include: 
wherein the inlet component is vertical, horizontal, and at a 45o (or other acute) angle;
wherein the outlet component is at a 45o angle;
wherein, when view from above, they are directed in the same direction, in opposite directions, and  perpendicular;
wherein, when viewed from the side, they are both at 45o angles forming a 90o between them;
As evidence to all of these assertions, the following references are provided:

Usui (‘519) (fig 2), 
Nah (fig 8: inlet component), 
Saso (fig 2: 101),
Tsutsumidani (fig 1: 20),
 Kurt (figs, 1, 2, 4),
Asayama (fig 1: 10, 18),
Schretling (fig 2: 58, 90),
Lucas (fig 3: 20, 27).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the proposed system with any combination of the above discussed features, as they are known techniques at least to provide fuel system attachment points at convenient locations. 
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide such angles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Such combinations would yield:
(claim 2) wherein the fuel inlet fitting forms an angle of about 45o with the vertical axis and the fuel outlet fitting forms an angle of about 45o with the vertical axis, such that when viewed along a lateral axis perpendicular to the vertical axis, the fuel inlet fitting and the fuel outlet fitting forms an angle that is about 90o. 
(claim 3) wherein the fuel inlet fitting forms an angle of about 45o with the vertical axis and the fuel outlet fitting forms an angle of about 45o with the vertical axis, such that when viewed along a lateral axis perpendicular to the vertical axis, the fuel inlet fitting and the fuel outlet fitting are substantially parallel with each other. 
(claim 4) wherein the fuel inlet fitting extends along a lateral axis perpendicular to the vertical axis and the fuel outlet fitting forms an angle of about 45o with the vertical axis, such that when viewed along the vertical axis, the fuel inlet fitting and the fuel outlet fitting forms an angle that is about 90o. 
(claim 5) wherein the fuel inlet fitting extends along the vertical axis and the fuel outlet fitting forms an angle of about 45o with the vertical axis, such that when viewed along a lateral axis perpendicular to the vertical axis, the fuel inlet fitting and the fuel outlet fitting forms an angle of about 45o. 
In re claims 9 – 12, see above (In re claims 2 – 5).
Claims 6, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Usui et al. (US 9,410,519) in view of Saito (US 9,624,916)
[In view of Lucas (US 8,727,752) and/or Usui et al. (US 7,165,534)] 
in view of [Usui et al. (US 7,124,738) and/or Usui et al. (US 2012/0312278)].
In re claims 6 and 7, Usui (‘738) and Usui (‘278) both disclose similar pumps where damper covers are engaged with respective damper housings; the damper covers having shoulders that fit inside the damper housing walls; the damper housings walls having an inwardly tapered surface connecting their inner surface to their top surface. See Usui (‘738) (fig 3: 1, 91) and Usui (‘278) (fig 10: 1, 14).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the proposed system by providing such a configuration, as taught by Usui (‘738) and Usui (‘278), as it is a known technique at least to easily connect such components. 
Such a combination would yield:
(claim 6)
wherein the substantially cylindrical wall of the damper housing comprises an outer surface and an opposite inner surface substantially parallel with the outer surface; 
wherein the top engaging structure of the damper housing comprises a top engaging surface of the damper housing, the top engaging surface being substantially perpendicular to the outer surface; and 
wherein the top engaging structure of the damper housing further comprises an inwardly tapered surface of the damper housing, the inwardly tapered surface angularly connecting the top engaging surface to the inner surface. 
(claim 7)
wherein the bottom engaging structure of the damper cover comprises a bottom engaging surface of the damper cover, the bottom engaging surface being substantially perpendicular to the outer surface; 
wherein the bottom engaging structure of the damper cover further comprises a shoulder provided on the bottom engaging surface and extending downwardly from the bottom engaging surface; and 
wherein the shoulder operatively engages the inwardly tapered surface and the bottom engaging surface operatively engages the top engaging surface, such that the damper cover is attached to the damper housing. 
In re claims 13 and 14, see above (In re claims 6 and 7).

Conclusion
See PTO-892: Notice of References Cited.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747